Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that elements 86 of Jamieson are slots and therefore not funnel-shaped, the examiner points out that the shape of elements 86 may be considered “funnel-shape” though they are not round. For example, see Sherman (US 4608774 A) which discloses a “rectangular funnel design” (abstract). 

    PNG
    media_image1.png
    331
    254
    media_image1.png
    Greyscale

Additionally, the sloped sidewalls taught by Jamieson are relied upon to modify the orifices 130 which are circular. A circular opening with sloped sidewalls is a conical funnel.
Response to secondary considerations and affidavit:
Regarding the applicant’s argument that the present application steps out of a design paradigm, the examiner points out that this isn’t an established secondary consideration. This section of the arguments seems to be an overview of the stated advantages. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the applicant’s argument that the orifice shape producing flames that are “taller, fuller, brighter, and more yellow resulting in a much better overall flame appearance,” is a surprising or unexpected result, the examiner points out that Jamieson, relied upon for teaching the general shape of the outlets, states the openings “are used to produce a larger flame which appears to stand higher above the burner, and to extend higher” (column 7, line 47). Therefore, it should not be a surprise that a similar opening would produce higher or more visible flames. The applicant additionally argues that the testimony presented establishes that the increase in sales is related to the improved design. The examiner points out that the testimony of several attendees of an event where the product was presented does not necessarily establish a nexus between claimed subject matter and commercial success. The applicant admits that the company’s overall sales for all products rose during the stated period. Additionally, there are many factors that contribute to commercial success. For instance, commercial success may have been attributable to extensive advertising and position as a market leader before the introduction of the patented product Pentec, Inc. v. Graphic Controls Corp., 776 F.2d 309, 227 USPQ 766 (Fed. Cir. 1985). The examiner notes that the observed sales period coincides with a period which saw an increase in demand for outdoor fireplaces (e.g. outdoor dining). Market share might be a better indication in this instance rather than total sales, however neither is guaranteed to successfully establish the connection between the claimed subject matter and commercial success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms "broadly" and “expansive” are relative terms which render claim 8 indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US 20160356491 A1), hereinafter Rivera, in view of Jamieson (US 6006742 A), hereinafter Jamieson.

Regarding claim 1, Rivera discloses a burner for a fire heating appliance, the burner comprising: 
a lower pan portion and an upper pan portion forming a plenum for holding a quantity of fuel (“After passing through the fuel port 148 the combustion gas 146 can begin to spread or disperse throughout an inner volume 152 of the fire burner formed by the top portion 132 and the bottom portion 150” paragraph [0068]) and meeting at a peripheral mounting lip (“the top portion 132 and the bottom portion 150 can be connected, mated, joined, and/or assembled via the flanges 156, 158” paragraph [0097]), the upper pan portion forming a burn surface comprising: 
a substantially centrally located apex (“top portion 132 of the fire burner 122 can have a central portion, area, plate, cover, or cap 144. The central portion 144 can be substantially flat or shaped to rise at smaller rate (e.g., relatively smaller angle of rise) than the wall 142 as discussed herein” paragraph [0067]) wherein the burn surface slopes substantially continuously downward and away from the apex to the peripheral mounting lip (142); and 
a plurality of orifices arranged about the burn surface for passing fuel from the plenum therethrough (“The combustion ports 130 and/or combustion ports 130' can be placed on a sloping surface or wall 142 of the top portion 132 of the fire burner 122” paragraph [0063]). 

    PNG
    media_image2.png
    478
    459
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    526
    842
    media_image3.png
    Greyscale

Rivera does not disclose each orifice being elevated above the surrounding burn surface and surrounded by a raised sidewall extending and sloping upward from the burn surface and forming a tapered conduit in the form of an interior funnel funneling toward the orifice via an internal shaft, the interior funnel having a diverging shape along a direction of water entry.

However, Jamieson teaches each orifice being elevated above the surrounding burn surface and surrounded by a raised sidewall extending and sloping upward from the burn surface and forming a tapered conduit in the form of an interior funnel funneling toward the orifice via an internal shaft, the interior funnel having a diverging shape along a direction of water entry (“FIG. 5, being FIGS. 5a, 5b, 5c, and 5d, shows four alternative embodiments of burner port stiffening for the stepped pan burner of FIG. 4” brief description of the drawings. In particular figure 5a. If water were directed toward the surface, the funnel would diverge in the direction of that water).

    PNG
    media_image4.png
    309
    788
    media_image4.png
    Greyscale

In view of Jamieson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include each orifice being elevated above the surrounding burn surface and surrounded by a raised sidewall extending and sloping upward from the burn surface and forming a tapered conduit in the form of an interior funnel funneling toward the orifice via an internal shaft, the interior funnel having a diverging shape along a direction of water entry as is taught in Jamieson, in the burner disclosed by Rivera.
One would have been motivated to include each orifice being elevated above the surrounding burn surface and surrounded by a raised sidewall extending and sloping upward from the burn surface and forming a tapered conduit in the form of an interior funnel funneling toward the orifice via an internal shaft, the interior funnel having a diverging shape along a direction of water entry because Jamieson states “The use of drawing and punching techniques before assembly reduces the need for extra parts, and permits local stiffening of the burner panel adjacent particular burner ports as may be desired” (column 2, line 44). Therefore, including the punched funnel shaped openings will simplify production and strengthen the product.

Regarding claim 3, Rivera, as modified by Jamieson, discloses the burner of claim 1, further comprising a side burner portion configured to recess the plenum within the fire heating appliance (“The tabletop 112 can have an opening 116” paragraph [0049]).

    PNG
    media_image5.png
    528
    532
    media_image5.png
    Greyscale

Regarding claim 6, Rivera, as modified by Jamieson, discloses the burner of claim 1, wherein the plurality of orifices are arranged in a selected design (“The fire burner 122 can have combustion ports 130 placed in a curved pattern as discussed herein” paragraph [0062]).

Regarding claim 7, Rivera discloses an outdoor heating appliance (“enjoying the fire pit in an outdoor environment” paragraph [0031]) comprising, 
a base portion (104, 106, 108, 110); 
a top portion (112, 114, 116, 118, 120, 122); and 
a burner arranged in the top portion configured for releasing fuel to form a flame (“The tabletop 112 can have an opening 116 housing a burner tray 118” paragraph [0049] and “a burner or fire burner 122 (e.g., a combustor)” paragraph [0050]), the burner comprising a top pan portion and a bottom pan portion, the top and bottom pan portions being arranged to form a plenum for containing and releasing fuel (“After passing through the fuel port 148 the combustion gas 146 can begin to spread or disperse throughout an inner volume 152 of the fire burner formed by the top portion 132 and the bottom portion 150” paragraph [0068]), the top pan portion comprising a burn surface with a plurality of orifices arranged about the burn surface for passing fuel from the plenum therethrough (“The combustion ports 130 and/or combustion ports 130' can be placed on a sloping surface or wall 142 of the top portion 132 of the fire burner 122” paragraph [0063]). 

Rivera does not disclose each orifice being elevated above the surrounding burn surface and surrounded by a funnel-shaped and raised sidewall extending and sloping upward from the burn surface and forming a tapered conduit funneling from the plenum and toward the orifice.

However, Jamieson teaches each orifice being elevated above the surrounding burn surface and surrounded by a funnel-shaped and raised sidewall extending and sloping upward from the burn surface and forming a tapered conduit funneling from the plenum and toward the orifice (“FIG. 5, being FIGS. 5a, 5b, 5c, and 5d, shows four alternative embodiments of burner port stiffening for the stepped pan burner of FIG. 4” brief description of the drawings. In particular figure 5a).

In view of Jamieson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include each orifice being elevated above the surrounding burn surface and surrounded by a funnel-shaped and raised sidewall extending and sloping upward from the burn surface and forming a tapered conduit funneling from the plenum and toward the orifice as is taught in Jamieson, in the burner disclosed by Rivera.
One would have been motivated to include each orifice being elevated above the surrounding burn surface and surrounded by a funnel-shaped and raised sidewall extending and sloping upward from the burn surface and forming a tapered conduit funneling from the plenum and toward the orifice because Jamieson states “The use of drawing and punching techniques before assembly reduces the need for extra parts, and permits local stiffening of the burner panel adjacent particular burner ports as may be desired” (column 2, line 44). Therefore, including the punched funnel shaped openings will simplify production and strengthen the product.

Regarding claim 9, Rivera, as modified by Jamieson, discloses the outdoor heating appliance of claim 7, wherein the burner is configured to create a recessed area within the top portion (“The tabletop 112 can have an opening 116 housing a burner tray 118” paragraph [0049]).

Regarding claim 11, Rivera, as modified by Jamieson, discloses the outdoor heating appliance of claim 7, wherein the top pan portion forms a slope for shedding water (“top portion 132 of the fire burner 122 can have a central portion, area, plate, cover, or cap 144. The central portion 144 can be substantially flat or shaped to rise at smaller rate (e.g., relatively smaller angle of rise) than the wall 142 as discussed herein” paragraph [0067]).

Regarding claim 12, Rivera, as modified by Jamieson, discloses the outdoor heating appliance of claim 11, wherein the burner is arranged on a mounting lip extending around a perimeter of the burner (“the top portion 132 and the bottom portion 150 can be connected, mated, joined, and/or assembled via the flanges 156, 158” paragraph [0097]).

Regarding claim 13, Rivera, as modified by Jamieson, discloses the outdoor heating appliance of claim 12, wherein the top pan portion slopes upward from the mounting lip to an apex (“top portion 132 of the fire burner 122 can have a central portion, area, plate, cover, or cap 144. The central portion 144 can be substantially flat or shaped to rise at smaller rate (e.g., relatively smaller angle of rise) than the wall 142 as discussed herein” paragraph [0067]).

Regarding claim 14, Rivera, as modified by Jamieson, discloses the outdoor heating appliance of claim 13, wherein the apex is arranged generally centrally within the burner (Figure 4).

Regarding claim 15, Rivera, as modified by Jamieson, discloses the outdoor heating appliance of claim 7, further comprising a side burner portion configured to recess the plenum within the fire heating appliance (“The tabletop 112 can have an opening 116” paragraph [0049]).

Claims 4 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Rivera, in view of Jamieson, and further in view of Palmer (US 5902101 A), hereinafter Palmer.

Regarding claim 4, Rivera, as modified by Jamieson, discloses the burner of claim 3. 

Rivera, as modified by Jamieson, does not disclose further comprising a spacer arranged between the side burner portion and the plenum and further defining a channel between the side burner portion and the plenum.

However, Palmer teaches a spacer arranged between the side burner portion and the burner and further defining a channel between the side burner portion and the burner (Figure 4 shows a channel with holes 76. The non-hole portions of this channel space the central burner portion 75/77 from the side burner portion 52).

    PNG
    media_image6.png
    781
    545
    media_image6.png
    Greyscale

In view of Palmer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a spacer arranged between the side burner portion and the burner and further defining a channel between the side burner portion and the burner as is taught in Palmer, in the burner disclosed by Rivera.
One would have been motivated to include a spacer arranged between the side burner portion and the burner and further defining a channel between the side burner portion and the burner because Palmer states “holes 76 allow rain, which may be captured in the cup 52 during use of the torch 40, to drain from cup 52. Second, holes 76 enhance the burn characteristics of torch 40, by supplying a small additional amount of air to the flame.” Therefore, including the spacer taught by Palmer will permit draining of rainwater and the introduction of secondary air aiding in combustion.

Regarding claim 16, Rivera, as modified by Jamieson, discloses the outdoor heating appliance of claim 15. 

Rivera, as modified by Jamieson, does not disclose a spacer arranged between the side burner portion and the plenum and further defining a channel between the side burner portion and the plenum.

However, Palmer teaches a spacer arranged between the side burner portion and the burner and further defining a channel between the side burner portion and the burner (Figure 4 shows a channel with holes 76. The non-hole portions of this channel space the central burner portion 75/77 from the side burner portion 52).

In view of Palmer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a spacer arranged between the side burner portion and the burner and further defining a channel between the side burner portion and the burner as is taught in Palmer, in the outdoor heating appliance disclosed by Rivera.
One would have been motivated to include a spacer arranged between the side burner portion and the burner and further defining a channel between the side burner portion and the burner because Palmer states “holes 76 allow rain, which may be captured in the cup 52 during use of the torch 40, to drain from cup 52. Second, holes 76 enhance the burn characteristics of torch 40, by supplying a small additional amount of air to the flame.” Therefore, including the spacer taught by Palmer will permit draining of rainwater and the introduction of secondary air aiding in combustion.

Claims 5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera, in view of Jamieson, and further in view of Dodson (US 20070281256 A1), hereinafter Dodson.

Regarding claim 5, Rivera, as modified by Jamieson, discloses the burner of claim 1, wherein the plenum comprises: 
a lower burner portion (150); and 
an upper burner portion comprising the burn surface (132).

Rivera, as modified by Jamieson, does not disclose the lower burner portion comprising a basin.

However, Dodson teaches the lower burner portion comprising a basin (“a bottom surface 78” paragraph [0040]).

    PNG
    media_image7.png
    302
    784
    media_image7.png
    Greyscale

Rivera does not disclose a basin shape for the lower burner portion. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the basin. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the lower burner portion to be basin shaped.
	

Regarding claim 17, Rivera, as modified by Jamieson, discloses the outdoor heating appliance of claim 16, wherein the bottom pan portion comprises a basin.

Rivera, as modified by Jamieson, does not disclose wherein the bottom pan portion comprises a basin.

However, Dodson teaches wherein the bottom pan portion comprises a basin (“a bottom surface 78” paragraph [0040]).

    PNG
    media_image7.png
    302
    784
    media_image7.png
    Greyscale

Rivera does not disclose a basin shape for the bottom pan portion. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the basin. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the bottom pan portion to be basin shaped.

Regarding claim 18, Rivera, as modified by Jamieson and Dodson, discloses the outdoor heating appliance of claim 17, wherein the plurality of orifices are arranged in a selected design (“The fire burner 122 can have combustion ports 130 placed in a curved pattern as discussed herein” paragraph [0062]).

Regarding claim 19, Rivera, as modified by Jamieson and Dodson, discloses the outdoor heating appliance of claim 7, further comprising a gas source in communication with the plenum (“A propane tank can be housed within the walls 104” paragraph [0047]).

Regarding claim 20, Rivera, as modified by Jamieson and Dodson, discloses the outdoor heating appliance of claim 19, further comprising a gas regulator in fluid communication with the plenum and the gas source (“The fire pit 102 can have a controller, such as, for example, a turning knob. The controller can control the rate of fuel combustion by the fire burner 122” paragraph [0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lepage (US 3847536 A) “In order to increase the mechanical strength of panel 15 and grill 12, both may advantageously be made convex, the convexity of panel and grill being outwardly directed”

    PNG
    media_image8.png
    295
    388
    media_image8.png
    Greyscale

Shimek (US 6006743 A) 

    PNG
    media_image9.png
    526
    773
    media_image9.png
    Greyscale

Gore (US 6991454 B2) “A ceramic material board 26 is rested on the web 24 of the screen to form the upper surface of the burner while fully enclosing the burner. The ceramic board may have a flat upper surface 28 (FIG. 1) or a convex upper surface 28 (FIG. 4)”

    PNG
    media_image10.png
    262
    409
    media_image10.png
    Greyscale

Davis (US 3437415 A) 

    PNG
    media_image11.png
    455
    433
    media_image11.png
    Greyscale

Valcic (US 6082310 A) 

    PNG
    media_image12.png
    233
    433
    media_image12.png
    Greyscale

Berg (US 20020166554 A1) “The raised floor 130 and ember support bed 132 can optionally define one or more air gaps 137 to allow fresh combustion air to pass into the chamber 122” and “the raised floor can be constructed so the top surface of the ember support bed is positioned at approximately the same level as the top surface of the raised floor. For example, the raised floor can include a recessed area sized to fit the ember support bed and include flanges to support the ember support bed above the bottom panel of the enclosure”

    PNG
    media_image13.png
    495
    456
    media_image13.png
    Greyscale

Brisard (US 20170030576 A1) “a container with a contiguous raised surface 110 with one or more openings (holes) 112, 114, 116 configured to allow water to exit from the container”

    PNG
    media_image14.png
    529
    423
    media_image14.png
    Greyscale

McBride (US 20140338585 A1) “pit base 310 has a separate peripheral flange 312 mounted to a tray basin 314. Basin 314 is constructed of stamped sheet metal, while flange 312 is constructed or formed from a composite material with thermal insulating and/or flame resistant properties”

    PNG
    media_image15.png
    196
    634
    media_image15.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762  

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799